Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 31 August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport August 31. 1780
                        
                        Before yesterday, I received a Deputation composed of 19. Indians of Different nations who have been led here
                            by Mr Deane, and who have been sent me by Mr Schuyler from Albany. his Letter was addressed to The Marquis de La Fayette,
                            and to Me, in his absence; that induced me to open it. I received them most heartily, I showed them Yesterday the French
                            Troops mixed with the American, I put some regiments a manoeuvring before them, with field pieces and firing. They were
                            overjoyed at what they saw and heard. The huzzards of Lauzun have surprized them, in camp, as did likewise great Lobsters
                            of which they Laughed very heartily at Table. They Drank the King of France, The United States, and the Indian nations,
                            who are allied to us. I have given them my answer, of which I send your Excellency a copy and I desired them to send
                            several Copys to those nations who have taken up the hatchet. I made them several gifts and gave to the chiefs, some
                            pieces representing the coronation of his Majesty. They will go to Day, on board the fleet and I believe they will set off
                            to morrow.
                        Two Days are past, since we see no more the British fleet. Our best seamen, and those of this country say
                            that they Lose more people by cruizing so, than they would in a battle; The Extraordinary Presses that have been made at
                            New york, can be very well accounted for, that way. It is reported that Clinton is returned to the Westward of Long
                            island, All his marching and counter marching have not yet occasioned, even, our Racking up one Tent. I wish to God the
                            time may come, when they will receive the first serious visiting from us. I am with respect Sir, Your Excellencys Most
                            obedient humble servant
                        
                            le comte de Rochambeau

                        
                     Enclosure
                                                
                            
                                My dear Sir
                                Albany August 18th 1780
                            
                            Immediately after It had been determined at head quarters to afford some of the Indians an Opportunity of
                                seeing Count De Rochambeau, Chevalier De Terney and the Army & fleet under their respective commands, as happy
                                consequences would probably result from the interview, I directed Mr Deane the agent for Indian affairs to conduct
                                Eight or ten of them to Rhode Island, Unhappily at the time my letter arrived the Hostile part of the Six nations were
                                collecting in force and threatned destruction to the Oneidas, then too weak to make Effectual resistance, but too
                                firmly Attached to us to submit, or take part with the enemy, prudently took shelter at Fort Schuyler the day before
                                the Arrival of the Enemy, who burnt part of their Village, siezed their Cattle, and destroyed the Crops And even
                                pursued the fugitives as far as the fort.
                            General Renselaer who had marched with a body of troops arrived In time with a Convoy of provisions of
                                which the Garrison was almost destitute, under cover of his militia, the Indians have been brought to Schenectady,
                                where their women and children will be in safety whilst the men Join our troops for the defense of the frontiers, this
                                event has hitherto prevented Mr Dean from prosecuting the Intended Journey, he will however leave this to morrow, not
                                with eight or ten, as I at first proposed, but with Eighteen, this Increase of number was In consequence of the
                                anxiety which the whole expressed to see the troops of the King their father, for that is the appellation they
                                Invariable bestow on his most Christian Majesty, thirteen of these are Oneidas and Tuscanoras, and I have expressly
                                Selected a few, whose wives & Children are carried of by the Enemy, and who will probably go in quest of them
                                assoon as they return from Rhode Island. this is what I wish, as they will communicate the Arrival of his Majestys
                                fleet and troops to the Hostile Savages, whom the enemy with great Industry have taught to believe that France was not
                                In Alliance with us, and never Intended to afford us any assistance, and that whatever I had said on the Subject was
                                mere forgery and Only Calculated to prevent them from Attacking Us; The remaining five are Caghnawaga’s from the South
                                of St Louis near Montreal in Canada, four of them, men of Influence and Consideration In their nation, and whose
                                attachment to us has Induced them to leave their Country and follow our fortunes.
                            I do not know how far His Excellency Count De Rochambeau and Chevalier De Terney will conceive themselves
                                authorized to address the Nations of which these people are a part, in his Majestys name, but If they could do It with
                                propriety, I should not hesitate to recommend It persuaded that a variety of salutary consequences would flow from It,
                                for both the Iroquois and the Indians of Canada still retain a strong and lively Attachment to the french nation:
                                Indeed I have very little doubt but that their disposition with respect to these states will take a material turn the
                                moment they are convinced of the Generous Interposition of the King in our favors under this conviction I most
                                earnestly wish If the French Commanders should see cause to address them, that his Majestys Determination Effectually
                                to Support the American cause thro the present Contest should be forcibly Impressed on them, nor
                                would it be Improper to Observe that the King has learnt with Chagrin that the Indians who consider him as their
                                Father have wantonly Insulted the Americans whom he regards as his brethern, that a Continuation of Hostilities on the
                                part of the Indians cannot fail of drawing his resentment on them and that he will certainly chastize them unless they
                                desist.
                            When Monsieur De Vandrevil surrendered Canada, he gave before his departure thence, a token of
                                recognition to the Indians. It consisted of a Golden Crucifix and a watch, perhaps it woud be proper on this Occassion
                                to remind the Caghnawags of It, and to send those tokens by them with a Message to all the Canadian Indians requesting
                                them to send deputies to the Court and giving assurances for their return whenever they chuse. Whatever Communications
                                the Court may chuse to make, either to the Indians of Canada, or the Inhabitants will be faithfully conveyed by the
                                Caghnawaga’s.
                            If any goods are arrived which were by the King Intended as a present to the Savages I wish It should be
                                mentioned to those now going to Rhode Island and the goods delivered to Mr Deane For distribution when he return to
                                Schenectady.
                            The Onida chief who remains at Schenectady has on All Occassions behaved with so Great a degree of
                                firmness, and disinterestedness that a Small present to him, on the part of the Count & Chevalier would be
                                equally pleasing to me as flattering to him, permits to beg of you to recommend this to the
                                Attention of those Gentlemen, I must also add that the visitants will Expect a little matter of Cloathing.
                            Mr Deane who Accompanies those people is a person of Abilities, well versed in the Manner &
                                customs of the Indians, and perfect master of their language, full Confidence may be placed in him in any matters
                                relative to these people.
                            Three days hence I return to the Army. If my presence there is not absolutely necessary I promise myself
                                the pleasure of paying my devoirs to the Count & Chevalier at Rhode Island, If unfortunately they Should Still
                                be detained there.
                            If Events which It was not possible to foresee Should prevent any Efficient Operation against the Enemy
                                during the Campaign would It not be advisable Early to turn our attention to a winter Operation against a quarter,
                                where I think the Enemy will experience. If attacked a Severe stroke, but on this Subject I shall wish to open my
                                Ideas at large when I have the pleasure of seeing you. Adieu I am dear Sir with Every Sentiment of Esteem &
                                regard, Most faithfully—Your Obedient Servant
                            
                                Ph: Schuyler
                            
                        
                        
                    